Title: To James Madison from Samuel Theobald and Others, 14 October 1816
From: Theobald, Samuel
To: Madison, James


        
          Oct. 14th. 1816
        
        We the undersigned members of the Scott Bar beg leave to respectfully represent to your Excellency that from our acquaintance with Robert Trimble Esqr. resident of the county of Bourbon Ky. we deeme him a gentleman well qualified to fill the office of District Judge of the United States court for the District of Kentucky which has become vacant by the death of the Honle. Harry Innis. We tharefore beg leave to sollicet his appointment to that office. In making this request we have no hesitation in

stating that we have not onley represented our own wishes but that they are in Unison with the wishes of the majority of the people
        
          S. Theobald.W. WarrenWm. StitesAmos KendallNathan GuilfordJohn T. JohnsonRobert P. Henry
        
      